Case: 16-40335      Document: 00513882817         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40335
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROLANDO RODRIGUEZ-BAUTISTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1260-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Rolando Rodriguez-Bautista
raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of
drug type and quantity an element of an offense under either 21 U.S.C. § 952(a)
or 21 U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40335    Document: 00513882817   Page: 2   Date Filed: 02/21/2017


                               No. 16-40335

345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527
(5th Cir. 1978).     Accordingly, the motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2